Citation Nr: 1701736	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-12 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to special monthly compensation based on a need for aid and attendance or housebound status.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. 1318.

REPRESENTATION

Appellant represented by:	




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (6).  38 U.S.C.A. § 7107(a)(2) (West 5).

The Veteran served from April 1944 to January 1946.  The Veteran received a Purple Heart.  He passed away in August 2015; the Appellant is his surviving son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

By way of history, the Board denied the Veteran's claim in October 2014.  In November 2014, the Board vacated the October 2014 decision and issued a new decision denying the Veteran's claim.  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, pursuant to a Joint Motion for Remand (JMR) of May 2015, the Court vacated the November 2014 and remanded the claim back to the Board for further proceedings.

In December 2015, the Board, upon receiving notice of the Veteran's death, dismissed the claim without prejudice and informed the Appellant he could request to be substituted as the claimant.  

In September 2016, the Appellant requested to be substituted as the claimant in the Veteran's claim for SMC pending at the time of his death.  This request for substitution was acknowledged by the RO in a September 2016 Memo.

A Substitution Review document date stamped APPROVED in September 2016 is considered to be an approval of the Appellant's request to be substituted as the claimant in the Veteran's case.  Therefore, 38 U.S.C.A. § 5121A and implementing regulation 38 C.F.R. § 3.1010 are applicable, and the Appellant's claim is not one for accrued benefits, but remains the Veteran's original claim, into which he is substituted in his stead.

In an October 201t6 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death and entitlement to DIC.  The Appellant disagreed with the denial in a Notice of Disagreement (NOD) dated that same month.  A statement of the case (SOC) has not been issued regarding this issue and there is no indication in the record that the RO is continuing to work on the claim.  Therefore, the Board will remand these issues below for the issuance of a SOC.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In regards to the claim for SMC, as noted above, the issue was denied by the Board in November 2014.  In June 2015, pursuant to a JMR of May 2015, the Court vacated the Board's denial and remanded the claim for further proceedings consistent with the JMR.  

The May 2015 JMR argued that the May 2014 VAX for Aid and Attendance or Housebound examination report is inadequate because it does not appear that the examiner adequately contemplated the possible relationship between Veteran's service-connected conditions to his potential need for aid and attendance.  In the examination report, the examiner noted diagnoses of chronic heart failure, COPD, coronary artery disease, diabetes and 'glaucoma, but did not note any diagnoses corresponding: with Veteran's service-connected disabilities.  The JMR further noted that the examiner did not mention, or provide any analysis, with regard to Veteran's service-connected bilateral hearing loss disability, posttraumatic stress disorder (PTSD), or scar on the left buttock; and he did not provide any stated rationale for the conclusion that the Veteran's need for aid and attendance is not due to service connected disabilities.

The JMR further argued that the May 2014 PTSD DBQ examination report is inadequate because it is internally inconsistent.  The examiner listed the Veteran's current mental disorders as PTSD, in partial remission, and an unspecified neurocognitive disorder.  In the examination report, the examiner indicated that she could, not differentiate which symptoms were attributable to Veteran's various diagnoses, i.e., she could not differentiate whether Appellant's symptoms were due to his service-connected PTSD, or his non-service connected unspecified neurocognitive disorder.  Similarly, after finding that Appellant suffered from total occupational and social impairment, the examiner stated that "it is not possible to differentiate what portion of the indicated level of occupational and social impairment is attributable to each diagnosis."  However, later in the examination report, the examiner attempted to differentiate between the conditions and held that the cognitive changes present "appear related" to non-service-connected condition and ultimately held "it is less likely as not that PTSD symptoms cause him to require the assistance of another person to perform the activities of daily living.  

Finally, the JMR argued that the October 2011 and July 2012 exams and opinions are inadequate for the purposes of evaluating entitlement to aid and attendance, as both exams are silent on the relationship of the need for aid and attendance to the Veteran's service connected disabilities.

The JMR argued that on remand, clarification of the May 2014 PTSD opinion should be obtained, or a new medical opinion should be secured.  

As noted, the Veteran has passed away since the June 2015 Court remand.  Nonetheless, clarification and supplemental opinions can be obtained based on a review of the record.  Accordingly, the Board will remand the claim in order to obtain pertinent clarification and supplemental opinions.

Further, as is noted in the introduction section above, it appears the Appellant is properly a substituted claimant, and is prosecuting this claim as such and not for accrued benefits purposes under older, less favorable laws.  38 U.S.C.A. § 5121A ; 38 C.F.R. § 3.1010.  The main difference between a substituted claim and an accrued benefits claim lies in the extent of the record to be considered.  A substituted claimant has the same rights to submit additional evidence as did the Veteran, while in an accrued claim, the record closes as of the Veteran's death. 

However, while it does appear that the RO did substitute the Appellant as the claimant it is not clear whether the appellant was formally notified of his substitution, or was aware of his ability to submit additional evidence.  Indeed in an October 2016 notice NOD, the Appellant requested that the RO substitute him as the claimant in the claim for SMC.  Therefore, the Appellant should be informed of the substitution and should be allowed to introduce any additional evidence he deems relevant to the pending claim.  

Finally, as noted in the introduction section above, in an October 2016 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death and entitlement to DIC.  The Appellant disagreed with the denial in a NOD dated that same month.  A SOC has not been issued regarding this issue and there is no indication in the record that the RO is continuing to work on the claim.  A SOC has not been issued the Board will remand these issues for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide to the appellant formal notice of his substitution as the claimant regarding the claim of entitlement to SMC based on the need for aid and attendance.

2. Request a review of the claim file by an appropriate VA examiner to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that he was in need of aid and attendance by reason of the Veteran's service-connected disabilities prior to his death, utilizing the criteria outlined in 38 C.F.R. § 3.352 (a).  The examiner should conduct a thorough review of all of the evidence of record.  The examiner is asked to focus on the service connected disabilities, bilateral hearing loss, posttraumatic stress disorder (PTSD), scar due to shrapnel wound of the left buttocks, and chronic tonsillitis, and whether these disabilities rendered the Veteran in need of aid and attendance.  A complete rationale should be provided for any opinion rendered.  

3. Furnish a Statement of the Case as to the following issues: service connection or the cause of the Veteran's death and entitlement to DIC.  Only if the Appellant perfects an appeal should these issues be certified to the Board following completion of any necessary development

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


